DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I (apparatus), Species A2 (swing arm constructed of 2 arms embodiment of Fig 35), Species B1 (CMP connected to network connected to processing apparatus embodiment of Fig 37), and Species C1 (optical sensor arrangement of Fig 39A-B) in the reply filed on 10/28/2020 is acknowledged.
Claims 10-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/28/2020.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“holding section” in claim 1-9 and 13 interpreted as a top ring [0062] and equivalents thereof.
“detection section” in claim 1-9 and 12 interpreted as a current sensor [0130], and equivalents thereof.
“first processing section”
“second processing section” in claim 1-9 and 13 interpreted as a computer [0026] and equivalents thereof.
“end point detection section”  in claim 7 interpreted as a computer [0136] and equivalents thereof.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 and 4, the claims recite the limitation "the one electric motor" in claim 1, lines 13 and 14 and in claim 4, line 1-2.  There is insufficient antecedent basis for this limitation in the claim. For purpose of examination on the merits, the claim electric motor of the first, second and third electric motors” to provide antecedent basis for “the one electric motor”.
Regarding claim 1, “a first processing section” and “a second processing section” both invoke an interpretation under 35 USC 112(f) and both have been identified as having a corresponding structure of a computer. It is unclear if these are the same structure because they are identified as performing different functions; however [0016] suggests they may be one structure. If they are the same structure of the apparatus, then the claim should refer to them as the same term or otherwise clearly indicate they are the same structure. For purpose of examination on the merits, the claim will be interpreted as inclusive of the structures may both be a computer to perform the functions. Applicant may wish to consider incorporating controller configured to language into the claim and then identifying the different computer processing steps for which separate physical structures have not been fully defined. 
Regarding claim 12, the claim is confusing because the preamble identifies a computer readable medium storing a program for a computer controlling a polishing apparatus as the subject matter claimed. However the claim then defines primarily limitations regarding the apparatus and recites in the end of the 5th paragraph (paragraph beginning “a detection section)) “the program causing the computer to function as:”. Because the claim initially recites a program and includes program steps, the claim is being interpreted as referring to a computer program and the recitations to 
Claim 12 further recites a “first processing means” and “second processing means” and “control means”. The use of functional language and “means” renders the limitation unclear as to whether applicant is intending to invoke and interpretation under 35 USC 112(f). Because the claim recites that the computer functions as these means, it is believes that these limitations are referring to functions of the computer rather than invoking means plus function language to claim a structure. Applicant is kindly requested to amend the claim to remove “means” and to consider actively claiming the computer processes directly (e.g. for “first processing means” recite that the program causes the computer to perform a step of “obtaining a contact pressure corresponding to…”).
Regarding claim 12, the claims recite the limitation "the one electric motor" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim. For purpose of examination on the merits, the claim limitation is interpreted as inclusive of referring to the “one of the first, second and third electric motors” recited in claim 1, line electric motor of the first, second and third electric motors” to provide antecedent basis for “the one electric motor”.
Regarding claim 13, the claim recites in line 7 “can measures an amount of dependence on a film thickness” and refers to “the amount of dependence on the film thickness” in line 11. It is unclear what is meant by this limitation. For purpose of examination on the merits, the claim limitation is interpreted as inclusive of “measures an amount dependent on a film thickness” and in line 11 as referring to “the amount dependent on a film thickness”. 
Regarding claim 13, there is insufficient antecedent basis for “the amount corresponding to the first output” in lines 9-10. For purpose of examination on the merits, the claim is being interpreted as inclusive of “an amount corresponding to the first output”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over  US 6293845 of Clark-Phelps et al., hereinafter Clark-Phelps.
Regarding claim 1 and 12, Clark-Phelps teaches polishing apparatus for polishing a polishable object (abstract, Fig 1), the polishing apparatus comprising: a polishing table that can hold a polishing pad (platen with pad Fig 1); a first electric motor that can drive to rotate the polishing table (platen motor col 3, ln 60); a holding section that can hold the polishable object and press the polishable object against the polishing pad (head Fig 1); a second electric motor that can drive to rotate the holding section (head motor col 3, ln 60); a swing arm that holds the holding section (carousel Fig 1); a third electric motor that can swing the swing arm around a swing center on the swing 
Regarding claim 2 and 3, the analysis remains as applied to claim 1. The data from past runs includes relationship data to the outputs and is capable of being a polynomial.
Regarding claim 4, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include the one electric motor is provided 
Regarding claim 5-6, the limitation is directed to the intended use of the apparatus and the apparatus of Clark-Phelps is capable of performing this intended use.
Regarding claim 7, Clark-Phelps an end point detection section that can detect a polishing end point indicating an end of polishing based on the second output (col 5, ln 10-33).  
Regarding claim 8, this represents a duplication of parts of the apparatus of Clark-Phelps to include a plurality of apparatuses.
Regarding claim 9, the analysis remains as applied to claim 8. Regarding a cleaning apparatus that Office Action Dated: September 9, 2020can clean a plurality of polishable objects polished by the plurality of polishing apparatuses and a housing for housing the plurality of polishing apparatuses and the cleaning apparatus. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Clark-Phelps to include a cleaning apparatus because this allows for removal of polishing debris or preparation prior to polishing.
Regarding claim 13, Clark-Phelps remains as applied to the analogous limitations of claim 1. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include a film thickness sensor because Clark-Phelps teaches the film thickness changes must be known for developing data and that the film thickness difference affect polishing (col 10, ln 30-50). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20100041316 teaches a CMP apparatus with motors for rotating the platen and swing arm [0018-0019] and rotating the swing arm at a frequency [0019]. US 2004/0176015 teaches endpoint detection in CMP using  a variety of data processing of signals [0020].
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/MARGARET D KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KEATH T CHEN/Primary Examiner, Art Unit 1716